Exhibit 10.19

A.T. MASSEY COAL COMPANY, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

INTRODUCTION

   1

ARTICLE I

  

DEFINITIONS

  

  1.01.

   Affiliate    1

  1.02.

   Beneficiary    1

  1.03.

   Board    1

  1.04.

   Bonus Award    2

  1.05.

   Change of Control    2

  1.06.

   Code    2

  1.07.

   Committee    2

  1.08.

   Company    2

  1.09.

   Deferred Account    2

  1.10.

   Deferred Benefit    2

  1.11.

   Election Date    2

  1.12.

   Election Form    2

  1.13.

   Eligible Employee    2

  1.14.

   Excess Benefit    3

  1.15.

   Excess Benefit Account    3

  1.16.

   409A Funds    3

  1.17.

   Incentive Award    3

  1.18.

   Investment Options    3

  1.19.

   Non-409A Funds    3

  1.20.

   Participant    3

  1.21.

   Plan    3

  1.22.

   Profit Sharing Plan    3

  1.23.

   Salary    3

  1.24.

   Terminate, Terminating, or Termination    3

ARTICLE II

  

PARTICIPATION

  

  2.01.

   Excess Benefits    4

  2.02.

   Salary Deferrals    4

  2.03.

   Incentive Award Deferrals    4

  2.04.

   Bonus Award Deferrals    4

  2.05.

   Cessation of Deferrals    4

ARTICLE III

  

EXCESS BENEFITS

  

  3.01.

   Applicability    4

  3.02.

   Amount of Benefit    4

  3.03.

   Deferral Periods    5

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV

  

DEFERRAL ELECTIONS

  

  4.01.

   Amounts Subject to Deferral    5

  4.02.

   Elections    5

  4.03.

   Deferral Periods    7

  4.04.

   Automatic Cancellation of Deferral Elections upon Receipt of Hardship
Withdrawal from a 401(k) Plan    7

ARTICLE V

  

BENEFITS

  

  5.01.

   Accounts    8

  5.02.

   Distributions    8

ARTICLE VI

  

INVESTMENT OPTIONS

  

  6.01.

   Investment Options    10

  6.02.

   Election of Investment Options    10

  6.03.

   Method of Crediting Interest Adjustments    10

ARTICLE VII

  

OTHER DISTRIBUTION EVENTS

  

  7.01.

   Change of Control    11

  7.02.

   Unforeseeable Emergency    11

  7.03.

   Withdrawals of Non-409A Funds    12

ARTICLE VIII

  

PARTICIPANT RIGHTS IN THE UNFUNDED PLAN

  

ARTICLE IX

  

TERMINATION OF EMPLOYMENT

  

  9.01.

   Termination of Employment    13

  9.02.

   Vesting    13

  9.03.

   Reemployment    13

ARTICLE X

  

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

  

10.01.

   Amendment or Termination    13

10.02.

   Notice Requirement    13

10.03.

   Limitation on Amendment, Termination, etc.    14

10.04.

   Effect of Plan Termination    14

ARTICLE XI

  

OTHER BENEFITS AND AGREEMENTS

  

ARTICLE XII

  

RESTRICTIONS ON TRANSFER OF BENEFITS

  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XIII

  

ADMINISTRATION OF THE PLAN

  

13.01.

   The Committee    15

13.02.

   Indemnification of the Committee    15

13.03.

   Powers of the Committee    15

13.04.

   Information    15

ARTICLE XIV

  

MISCELLANEOUS

  

14.01.

   Binding Nature    15

14.02.

   Governing Law.    15

14.03.

   Use of Masculine and Feminine; Singular and Plural    16

14.04.

   No Guarantee of Employment    16

14.05.

   Electronic Administration    16

14.06.

   Deferred Compensation Plan Omnibus Provision    16

ARTICLE XV

  

ADOPTION

  

EXHIBIT I

  

PLAN INVESTMENT OPTIONS

  

 

-iii-



--------------------------------------------------------------------------------

INTRODUCTION

The Board of Directors of A.T. Massey Coal Company, Inc. adopted the Executive
Deferred Compensation Plan effective August 1, 1995. The Board determined that
the adoption of the Plan would assist it in attracting and retaining those
employees whose judgment, abilities and experience will contribute to its
continued progress. The purpose of the Plan is to permit eligible employees to
defer a portion of their salary, bonus and incentive awards and to provide a
benefit for these employees whose benefits under the Company’s Profit Sharing
Plan are limited by the application of certain limitation provisions of the
Code. Eligible Employees are selected by the Committee to participate in the
Plan.

The Plan is intended to be unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974, as amended). The Plan must be administered and construed
in a manner that is consistent with that intent.

The Company amended and restated the Plan effective January 1, 2005 and now
desires to amend and restate the Plan again in order to provide for compliance
with the final regulations under Code Section 409A effective January 1, 2009, to
the extent applicable to accounts under the Plan;

NOW, THEREFORE, the Company hereby declares that the current terms and
conditions of the A.T. Massey Coal Company, Inc. Executive Deferred Compensation
Plan as amended and restated effective January 1, 2009 are as follows:

ARTICLE I

DEFINITIONS

The following phrases or terms have the indicated meanings:

1.01. Affiliate means (i) any entity that is a member of a controlled group of
corporations as defined in Code Section 1563(a), determined without regard to
Code Sections 1563(a)(4) and 1563(e)(3)(c), of which the Company is a member
according to Code Section 414(b); (ii) an unincorporated trade or business that
is under common control with the Company as determined according to Code
Section 414(c); (iii) a member of an affiliated service group of which the
Company is a member according to Code Section 414(m); or (iv) any entity
required to be aggregated with the Company according to Code Section 414(o).

1.02. Beneficiary means the person, persons, entity, entities or the estate of a
Participant, who is designated by the Participant on a form provided by the
Company to receive benefits on account of the Participant’s death, or in the
absence of any designation, the personal representative of the Participant’s
estate.

1.03. Board means the Board of Directors of A.T. Massey Coal Company, Inc.

 

-1-



--------------------------------------------------------------------------------

1.04. Bonus Award shall mean any bonus, pay adjustment, or other similar payment
from the Company or any Affiliate designated by the Committee.

1.05. Change of Control shall be deemed to have occurred if, (i) a third person,
including a “group” as defined in Section 1.409A-3(i)(5)(v)(B) of the Treasury
Regulations, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such third person or group) shares of
Massey Energy Company (formerly named Fluor Corporation) having 30% or more of
the total voting power of the stock of Massey Energy Company; or (ii) as the
result of any cash tender or exchange offer, merger or other business
combination or any combination of the foregoing transactions (a “Transaction”),
the persons who were directors of Massey Energy Company before the Transaction
are replaced during any 12-month period as directors of Massey Energy Company or
any successor to Massey Energy Company by directors whose appointment or
election is not endorsed by a majority of the directors of Massey Energy Company
before the Transaction.

1.06. Code means the Internal Revenue Code of 1986, as amended, and, to the
extent not inconsistent therewith, regulations and other guidance issued
thereunder.

1.07. Committee means the Executive Benefit Committee appointed by the Board
which shall, in accordance with the provisions of Article XII hereof, be
responsible for the management and administration of the Plan.

1.08. Company means A.T. Massey Coal Company, Inc.

1.09. Deferred Account means a bookkeeping record established for each
Participant who elects to receive a Deferred Benefit. A Deferred Account shall
be established only for purposes of measuring a Deferred Benefit and not to
segregate assets or to identify assets that may be used to satisfy a Deferred
Benefit. A Deferred Account shall be credited with that amount of a
Participant’s Salary, Bonus Award or Incentive Award deferred as a Deferred
Benefit according to a Participant’s Election Form. A Deferred Account also
shall be credited periodically with interest under Plan Article VI.

1.10. Deferred Benefit means the benefit available to an Eligible Employee who
has executed a valid Election Form to defer his Salary, Bonus Award or Incentive
Award.

1.11. Election Date means the date by which an Eligible Employee must submit a
valid Election Form. An Eligible Employee’s Election Date, for Salary to be
deferred, shall be a date that is at least fifteen (15) days prior to the
payroll period for which his Salary will be reduced and as specified in Plan
Section 4.02 or, for a Bonus Award or Incentive Award to be deferred, the date
specified in Plan Section 4.02.

1.12. Election Form means the form that a Participant uses to elect to receive a
Deferred Benefit pursuant to Plan Section 4.01. A Participant’s distribution
election, investment election and Beneficiary designation are part of the
Participant’s Election Form.

1.13. Eligible Employee means an individual who (i) is employed by the Company
or an Affiliate; and (ii) is a member of management or is a highly compensated
employee.

 

-2-



--------------------------------------------------------------------------------

1.14. Excess Benefit means the benefit available to an Eligible Employee
pursuant to Plan Section 3.02.

1.15. Excess Benefit Account means the bookkeeping record established for each
Participant who is entitled to receive an Excess Benefit. An Excess Benefit
Account shall be established only for purposes of measuring an Excess Benefit
and not to segregate or to identify assets that may be used to satisfy an Excess
Benefit. An Excess Benefit Account also shall be credited periodically with
interest under Plan Article VI.

1.16. 409A Funds shall mean that part of any Deferred Account or Excess Benefit
Account considered to be deferred compensation and covered by the rules of Code
Section 409A.

1.17. Incentive Award means any cash award made pursuant to the terms of the
Massey Energy Company 1999 Executive Performance Incentive Plan or any other
incentive plan or arrangement of Massey Energy Company, the Company or any
Affiliate designated by the Committee.

1.18. Investment Options shall mean the investment options shown on Exhibit I.

1.19. Non-409A Funds shall mean that part of any Deferred Account or Excess
Benefit Account not considered to be deferred compensation covered by the rules
of Code Section 409A including the part of any Deferred Account or Excess
Benefit Account as of December 31, 2004, the right to which is earned and vested
as of such date, plus any future contributions to such accounts, the right to
which was earned and vested as of such date, to the extent such contributions
are actually made, and applicable earnings (less losses) on such amounts.

1.20. Participant means an Eligible Employee who satisfies the requirements for
participation set forth in Article II. An individual shall remain a Participant
only so long as the individual remains an Eligible Employee and he continues to
satisfy such requirements.

1.21. Plan means the A.T. Massey Coal Company, Inc. Executive Deferred
Compensation Plan, as amended and restated hereafter.

1.22. Profit Sharing Plan means the Coal Company Salary Deferral and Profit
Sharing Plan.

1.23. Salary means a Participant’s base salary and does not include commissions,
bonuses, incentive pay, equity compensation or other irregular payments from the
Company or any Affiliate designated by the Committee.

1.24. Terminate, Terminating, or Termination with respect to a Participant, mean
the cessation of Participant’s employment with the Company and its Affiliates on
account of death, disability, severance or any other reason. Cessation of
employment shall be interpreted consistent with the rules for a “separation from
service” for purposes of Code Section 409A, and the Company and each Affiliate
shall be treated as a single employer.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.01. Excess Benefits

The Committee shall designate the Eligible Employees who are entitled to accrue
Excess Benefits under the Plan and shall determine the date such Eligible
Employees may begin participation. A Participant shall continue to participate
and accrue Excess Benefits until such date as the Committee may declare he is no
longer a Participant entitled to accrue Excess Benefits or until the date that
he is no longer an Eligible Employee.

2.02. Salary Deferrals

The Committee shall select the Eligible Employees who are entitled to defer all
or a portion of their Salary pursuant to the provisions of Plan Section 4.02(a).

2.03. Incentive Award Deferrals

The Committee shall select the Eligible Employees who will be entitled to defer
all or a portion of their Incentive Award pursuant to the provisions of Plan
Section 4.02(b).

2.04. Bonus Award Deferrals

The Committee shall select the Eligible Employees who are entitled to defer all
or a portion of their Bonus Award pursuant to the provisions of Plan
Section 4.02(c).

2.05. Cessation of Deferrals

Elections of Eligible Employees to defer all or a portion of their Salary,
Incentive Award and Bonus Award will cease as soon as permissible under
Section 409A of the Code on and after such date the Committee declares that the
Eligible Employee is no longer a Participant entitled to defer all or any
portion of his Salary, Incentive Award or Bonus Award or he is no longer an
Eligible Employee.

ARTICLE III

EXCESS BENEFITS

3.01. Applicability

This Article III applies only to those Participants who are eligible for an
Excess Benefit pursuant to Plan Section 2.01.

3.02. Amount of Benefit

As of each December 31, the Company shall credit the Excess Benefit Account of
each Eligible Employee who is entitled to accrue an Excess Benefit with an
amount equal to the sum of:

(a) the excess of the amount of Company matching contributions which would have
been made to the account of such Participant for such calendar year under the
Profit Sharing Plan, if such Participant had received a Company matching
contribution at the percentage rate applicable to non-highly compensated
participants, over the actual amount of Company matching contributions allocated
to his accounts for such calendar year; plus

 

-4-



--------------------------------------------------------------------------------

(b) the amount of Company matching contributions which would have been made to
the account of such Participant for such calendar year under the Profit Sharing
Plan, but for the limitations imposed by Code Sections 401(a)(17), 402(g) and
415 if the Participant had contributed to the Profit Sharing Plan the amounts
deferred under Article IV of this Plan and had received a Company matching
contribution at the percentage rate applicable to non-highly compensated
participants; provided, however, that in no event shall any Company matching
contribution apply to amounts deferred, in excess of ten percent of the
Participant’s total cash compensation (Salary, Bonus Awards and Incentive Awards
combined), minus amounts contributed by the Participant under the Profit Sharing
Plan. Interest shall accrue on a Participant’s Excess Benefit Account in
accordance with Article VI.

3.03. Deferral Periods

Unless otherwise permitted by the Committee, any time of payment election for
Salary deferrals shall also apply to a Participant’s Excess Benefit. This rule
may be applied for separate years or portions of a Participant’s Excess Benefit
Account on such basis as it determines.

The time for filing a specified deferral period election for a Participant’s
Excess Benefit attributable to a year is the same as for filing a Salary
deferral election for that same year, provided, however, that the Committee may
not permit a specified deferral period election to be made for a Participant’s
Excess Benefit later than the last day of the calendar year immediately
preceding the calendar year for which the Excess Benefit will be credited or any
earlier date required therefor under Code Section 409A.

ARTICLE IV

DEFERRAL ELECTIONS

4.01. Amounts Subject to Deferral

Subject to the effect of any previously authorized or required deductions,
reductions or income or employment tax withholdings applicable to such
compensation, an Eligible Employee who is selected to be a Participant may elect
to defer all or any portion of his Salary, any Incentive Award or any Bonus
Award, as applicable.

4.02. Elections

(a) Salary Deferrals. The amount of Salary to be deferred for future payroll
periods must be specified by the Participant in writing on an Election Form
delivered to his corporate employer as a fixed percentage of his Salary. A
deferral election for a calendar year must be filed by the date designated by
the Committee but in no event later than the last day of the calendar year
immediately preceding the calendar year it is to become effective and will
continue in effect until a subsequent election or termination of the election is
received by the Company and becomes effective, provided, however, that a
deferral election may be filed through thirty

 

-5-



--------------------------------------------------------------------------------

(30) days after the Eligible Employee is first designated as a Participant to
the extent permitted by Code Section 409A for a Participant’s first year of
eligibility. Thereafter, a new Election Form may be filed annually by the date
designated by the Committee but in no event later than the last day of the
calendar year immediately preceding the calendar year it is to become effective,
and any modification or revocation shall be effective on the first day of the
calendar year to which such modification or revocation relates. Any Salary
deferral election for a calendar year may not be changed, revoked or
re-initiated after the latest time for making it or during the calendar year for
which made.

(b) Incentive Awards Deferrals. The amount of any Incentive Award to be deferred
must be specified by the Participant in writing on an Election Form delivered to
his corporate employer no later than the last day of the calendar year
immediately preceding the calendar year that includes the beginning of the
period for which performance is measured in determining the amount of the
Incentive Award. The amount to be deferred may be a fixed dollar amount or a
percentage of the Incentive Award. Notwithstanding the foregoing, the Committee
may permit deferral elections for any amount of an Incentive Award which is
performance-based compensation based on services to be performed over a period
of at least twelve (12) months (within the meaning of Code
Section 409A(a)(4)(B)(iii)) to be made not later than six (6) months prior to
the end of the period for which the performance is to be measured to determine
the amount of the Incentive Award that will become payable. Any Incentive Award
deferral election may not be modified or revoked by the Participant after the
latest time for making the election.

(c) Bonus Awards Deferrals. The amount of any Bonus Award to be deferred must be
specified by the Participant in writing on an Election Form delivered to his
corporate employer no later than the last day of the calendar year preceding the
calendar year that includes the beginning of the period for which the Bonus
Award is paid. The amount to be deferred may be a fixed dollar amount or a
percentage of the Bonus Award. Notwithstanding the foregoing, the Committee may
permit deferral elections for any amount of a Bonus Award which is
performance-based compensation based on services performed over a period of at
least twelve (12) months (within the meaning of Code Section 409A(a)(4)(B)(iii))
to be made not later than six (6) months prior to the end of the period for
which the performance is to be measured to determine the amount of the Bonus
Award that will become payable. Any Bonus Award deferral election may not be
modified or revoked by the Participant after the latest time for making the
election.

(d) Initial Deferrals with respect to Certain Forfeitable Rights. In addition to
the foregoing deferral election options, the Committee may offer a deferral
right under the Plan with respect to a legally binding right to any Incentive
and/or Bonus Award payment otherwise scheduled to be made in a subsequent year
that is subject to a forfeiture condition requiring the Participant’s continued
services for a period of at least thirteen (13) months from the date the
Participant obtains the legally binding right, through a deferral election in
writing on an Election Form delivered to his corporate employer no later than
the 30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is effective at least twelve
(12) months in advance of the earliest date at which the forfeiture condition
could lapse. Any such Incentive or Bonus Award deferral election may not be
modified or revoked by the Participant after the latest time for making the
election.

 

-6-



--------------------------------------------------------------------------------

(e) Initial Deferral Election with Respect to Short-term Deferrals. In addition
to the foregoing deferral election options, the Committee may offer a deferral
right under the Plan with respect to a legally binding right to any Incentive
and/or Bonus Award payment in a subsequent taxable year that, absent a deferral
election, would not be treated as a deferral of compensation under Code
Section 409A by reason of the “short-term deferral” provisions of Treas. Reg.
Section 1.409A-1(b)(4), through a deferral election in writing on an Election
Form delivered to his corporate employer, provided that the election is made at
least twelve (12) months in advance of the date the “short-term deferral” amount
would otherwise be paid, the election is not effective for twelve (12) months
and payment is deferred at least five (5) years from the date the “short-term
deferral” amount would otherwise be paid. Any such Incentive or Bonus Award
deferral election may not be modified or revoked by the Participant after the
latest time for making the election.

4.03. Deferral Periods

Unless otherwise specified by the Participant at the time of his deferral
election, payment of such amounts shall be deferred until such Participant’s
Termination. The Participant may specify a deferral period which may not extend
beyond the date upon which such Participant reaches age 70 1/2. If a specific
deferral period has been selected, the deferral period shall end upon the
earlier to occur of: (i) the Participant’s Termination or (ii) the expiration of
the specified deferral period. Any specified deferral period may not be modified
or revoked by the Participant after the latest time for making the deferral
election in question. The Committee may permit separate deferral period
elections for separate years or deferrals on such basis as it determines.

The time for filing a specified deferral period election is the same as for
filing the Salary, Incentive Award or Bonus Award deferral election to which it
relates.

4.04. Automatic Cancellation of Deferral Elections upon Receipt of Hardship
Withdrawal from a 401(k) Plan

(a) A Participant’s deferral elections under this Plan in effect at the time of
a 401(k) hardship withdrawal shall be cancelled (rather than postponed or
delayed) prospectively so that no further deferrals from his Salary, Incentive
Award and Bonus Award shall be made during the 401(k) hardship withdrawal
required cancellation period or with respect to the calendar year in which the
401(k) hardship withdrawal required cancellation period begins. Such
cancellation shall be effected in accordance with the requirements of Code
Section 409A and, to the extent not inconsistent therewith, the provisions of
this Plan Section 4.04.

(b) A Participant whose deferral elections under this Plan are canceled pursuant
to this Section 4.04 may file a new deferral election in order to commence or
recommence making deferrals under the Plan from his Salary, Incentive Award and
Bonus Award at the later of (i) the first payroll period that commences after
the end of the 401(k) hardship withdrawal required cancellation period or
(ii) the Participant’s next election period under the Plan. The new election
shall be made in the same manner as other elections under the Plan, but no later
than the last day required for filing the Participant’s next or any subsequent
election on or following which the Participant’s deferrals from his compensation
will commence or recommence, and shall apply only to Salary, Incentive Award and
Bonus Award earned after the new election becomes effective as and to the extent
required by Code Section 409A.

 

-7-



--------------------------------------------------------------------------------

(c) For purposes hereof, the following terms have the following meanings:

(i) A “401(k) hardship withdrawal” is a hardship withdrawal from a 401(k) plan
which requires a suspension of employee contributions and elective deferrals as
a result of receipt of the hardship withdrawal in order to satisfy the
regulations under Code Section 401(k).

(ii) The “401(k) hardship withdrawal required cancellation period” means the 6
month period (or other stated period in the 401(k) plan) during which employee
contributions and elective deferrals must be suspended as a result of receipt of
a 401(k) hardship withdrawal in order to satisfy the regulations under Code
Section 401(k).

(iii) A “401(k) Plan” means a plan qualified under Code Section 401(a) that
contains a cash or deferral arrangement described in Code Section 401(k)
maintained by the Company or any Affiliate or successor thereto.

ARTICLE V

BENEFITS

5.01. Accounts

(a) Deferred Benefit Account. Deferred Benefits shall be credited to a Deferred
Account as of the last day of the payroll period in which the deferred Salary
would have been paid and with respect to any Bonus or Incentive Award, as of the
date such award would have been paid. Interest shall accrue monthly on the
balance in a Deferred Account as described in Article VI.

(b) Excess Benefit Account. Excess Benefits shall be credited to an Excess
Benefit Account as of the time specified in Article III. Interest shall accrue
monthly on the balance in a Excess Benefit Account as described in Article VI.

5.02. Distributions

(a) Except as set forth in Plan Section 5.02(f), all Deferred Benefits and
Excess Benefits, less withholding for applicable income and employment taxes,
shall be paid or commence being paid in cash on the earlier of (i) January 31 of
the year immediately following the Participant’s termination date or (ii) the
date specified in the Participant’s applicable Election Form timely filed in
accordance with Plan Section 4.02.

(b) Deferred Benefits and Excess Benefits shall be paid in a lump sum unless the
Participant’s applicable Election Form specifies annual installment payments
over a period of up to twenty (20) years. Installment payments will be made in
approximately equal amounts during each year of the installment period with any
increase (or decrease) in the amount that reflects the earnings (or losses) on
such unpaid balances through the date of payment. For a Deferred Benefit or an
Excess Benefit payable in installments, interest under Article VI shall continue
to accrue on the unpaid balance of a Deferred Account or Excess Benefit Account,
as applicable.

 

-8-



--------------------------------------------------------------------------------

Unless otherwise permitted by the Committee (but in compliance with Code Section
409A), any form of payment election for Salary deferrals shall also apply to a
Participant’s Excess Benefit. Otherwise, the time for filing a form of payment
election for a Participant’s Excess Benefit attributable to a year is the same
as for filing a Salary deferral election for that same year. This rule may be
applied for separate years or portions of a Participant’s Excess Benefit Account
on such basis as it determines.

Any specified form of payment may not be modified or revoked by the Participant
after the latest time for making the deferral election in question. The
Committee may permit separate form of payment elections for separate years or
deferrals on such basis as it determines.

(c) If the Company reasonably anticipates that the Company’s deduction with
respect to any distribution from this Plan of all or part of a Deferred Benefit
or Excess Benefit would be limited or eliminated by application of Code
Section 162(m), then to the extent permitted by Treas. Reg.
Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to
ensure that the entire amount of any such distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Article VI. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of Participant’s death) at the earliest date the Company reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Code Section 162(m), subject to Plan
Section 5.02(f).

(d) A Participant or Beneficiary may not assign Deferred Benefits or Excess
Benefits. Only one Beneficiary designation form may be effective at any one time
to designate one or more Beneficiaries for all of his Deferred Benefits or
Excess Benefits under the Plan. Such designations are revocable. In the event
that a Participant dies while receiving installment payments under the Plan,
each Beneficiary shall receive his portion of the Participant’s Deferred Account
and the Participant’s Excess Benefit Account in the same form for the remainder
of the installment period. In the event that a Participant dies prior to the
commencing payments, each Beneficiary shall receive his portion of the
Participant’s Deferred Account and the Participant’s Excess Benefit Account in
the same form and according to the same schedule as the Participant would have
received the payments.

(e) If Plan interest adjustments are not determined on a daily valuation basis,
unless otherwise determined by the Committee, any lump sum or installment
payment shall be made in an initial payment and a true-up payment by paying 90%
of the previous month end (or other time of valuation hereunder) balance at the
designated payment date and then making a second payment truing up the payment
which shall include both the remaining 10% plus an interest adjustment for the
month (or partial portion of the month if paid earlier than the end of the
month) of the initial 90% payment, which second payment shall be made during the
month following the month of the initial payment. The Committee may change the
90% and 10% figures in order to anticipate substantial fluctuations in interest
adjustments.

(f) If at any time when the Company has any stock publicly traded on an
established securities market or otherwise, a Participant who is a “specified
employee” (as defined in regulations promulgated under Section 409A of the Code)
is entitled to benefits under this Plan upon a “separation from service” then to
the extent necessary to comply with the “specified employee” rule of Code

 

-9-



--------------------------------------------------------------------------------

Section 409A, no payments may be made hereunder before the date which is six
months after the Participant’s separation from service or if earlier, his date
of death. All such amounts which would have otherwise been required to be paid
to the Participant during such six (6) months or, if earlier, the Participant’s
death, shall be paid in one lump sum payment as soon as administratively
practicable after the date which is six (6) months after the Participant’s
separation from service or, if earlier, the Participant’s death. Any other
payments scheduled to be made after such period shall be made at the same times
otherwise designated herein disregarding the delay for payments required
pursuant to this Section 5.02(f). This provision is intended to comply with the
“specified employee” rule of Code Section 409A and shall be interpreted
accordingly.

ARTICLE VI

INVESTMENT OPTIONS

6.01. Investment Options

The Company has selected the Investment Options described in Exhibit I any of
which may be changed, modified or deleted, or additional investment options may
be added, from time to time by the Committee.

6.02. Election of Investment Options

(a) At the time that an Eligible Employee first becomes a Participant, the
Participant shall allocate deferrals and accounts among the Investment Options.
Such Investment Options will be used as a measure of the investment performance
of his Deferred Account and his Excess Benefit Account, if applicable. A
Participant may specify that all or any 10% multiple of his Deferred Account and
his Excess Benefit Account, if applicable, be deemed to be invested in one or
more of the Investment Options.

(b) A Participant may reallocate the Investment Options for his Deferred Account
and his Excess Benefit Account once every six months (or more frequently as the
Committee may permit) in 10% multiples (or such other multiple or a specified
dollar amount as the Committee may permit). Any reallocation will be effective
as of the first day of the calendar month (or such more frequent period as the
Committee may provide) following the date on which an appropriately completed
election form is received by the Committee. Until a Participant delivers a new
Investment Option form to the Committee (or its delegate), his prior Investment
Options shall control. If a Participant fails to select an Investment Option for
his Deferred Account and his Excess Benefit Account, he shall be deemed to have
elected the Default Investment Option as provided in Exhibit I.

6.03. Method of Crediting Interest Adjustments

Interest will be credited to a Participant’s Deferred Account and his Excess
Benefit Account as follows: As of the last day of each month (or such more
frequent period as the Committee may provide) in which any amount remains
credited to the Deferred Account or the Excess Benefit Account of a Participant,
each portion of such accounts deemed invested in a particular Investment Option
shall either be credited or debited with an amount equal to that determined by
multiplying the balance of such portion of such account as of the last day of
the preceding month (or such more frequent period as the Committee may provide)
by the return rate for

 

-10-



--------------------------------------------------------------------------------

that month (or other provided period) for the applicable Investment Option. As
to the applicable amount distributed, the Company shall make crediting or
debiting adjustments to each Participant’s Deferred Account or his Excess
Benefit Account on the last day of the month (or such more frequent period as
the Committee may provide) of the date of distribution.

ARTICLE VII

OTHER DISTRIBUTION EVENTS

7.01. Change of Control

Notwithstanding any other provision of this Plan, if a Participant’s employment
with the Company and its Affiliates Terminates for any reason other than death,
within the two-year period beginning on the date that a Change of Control
occurs, then the Company shall pay to the Participant within the first 15 days
of the month following such termination a lump sum distribution of his Deferred
Account and his Excess Benefit Account. If the Participant dies after
Termination but before payment of any amount under this Plan Section, then such
amount shall be paid to the Beneficiary within the first 15 days of the month
following the Participant’s death. Notwithstanding the foregoing, in the case of
any 409A Funds, payment thereof shall not be made earlier than the earliest time
of payment permitted under Code Section 409A as described in Plan
Section 5.02(f). In addition, notwithstanding the foregoing, this Section 7.01
shall not apply to any Non-409A Funds to which this distribution right was not
available on October 3, 2004.

7.02. Unforeseeable Emergency

(a) A distribution of a portion of a Participant’s Deferred Account or Excess
Benefit Account because of an Unforeseeable Emergency will be permitted only to
the extent required by the Participant to satisfy the emergency need plus, in
the case of a withdrawal of 409A Funds if approved by the Committee, amounts
necessary to pay taxes reasonably anticipated as a result of the distribution.
Whether an Unforeseeable Emergency has occurred will be determined solely by the
Committee. Distributions in the event of a Unforeseeable Emergency may be made
by and with the approval of the Committee upon written request by a Participant.

(b) An “Unforeseeable Emergency” is defined as a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) and (d)(1)(B)); a loss of the Participant’s property
due to casualty, (including the need to rebuild a home following damage to a
home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the cost of prescription drug
medication, may constitute an Unforeseeable Emergency. Finally, the need to pay
for funeral expenses of a spouse, beneficiary or dependent may also constitute
an Unforeseeable Emergency. The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
event, any distribution under this Plan Section shall not exceed the amount
required by the Participant to satisfy the Unforeseeable Emergency after
(i) reimbursement or compensation through

 

-11-



--------------------------------------------------------------------------------

insurance or otherwise, (ii) liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause a severe financial hardship, or
(iii) suspension, to the extent available under the Plan and not prohibited by
the deferral election change rules of Code Section 409A, of deferrals under the
Plan.

(c) Notwithstanding the foregoing, this Section shall not apply to any Non-409A
Funds to which this withdrawal right was not available on October 3, 2004, and
to the extent the definition of “Unforeseeable Emergency” set forth above would
result in a material modification within the meaning of Code Section 409A with
respect to the Non-409A Funds, the definition of “Unforeseeable Emergency” in
effect under the Plan on December 31, 2004 shall apply in lieu of the above
definition.

7.03. Withdrawals of Non-409A Funds

A Participant may elect by filing with the Company a form specified by the
Committee, to receive an amount equal to 90% of his Non-409A Funds in his
Deferred Account or Excess Benefit Account at any time prior to his Termination.
The amount of any withdrawal shall be distributed to the Participant in a single
lump sum as soon as administratively practical following such election. If a
Participant makes an election described in this Plan Section, the balance of the
Participant’s Non-409A Funds in his Deferred Account or Excess Benefit Account
not distributed to the Participant shall be forfeited to the Company; and the
amount to which he is entitled under this Section 7.03 shall be distributed to
the Participant in a single lump sum as soon as administratively practical
following such election. In addition, unless prohibited by the deferral election
change rules of Code Section 409A, the Participant shall be prohibited from
making a Salary deferral for the balance of the year in which this distribution
is made and for the following year. Unless prohibited by the deferral election
change rules of Code Section 409A, any elections previously made pursuant to
Plan Section 4.01 shall cease to be effective. Notwithstanding the foregoing,
this Section shall not apply to any Non-409A Funds to which this withdrawal
right was not available on October 3, 2004.

ARTICLE VIII

PARTICIPANT RIGHTS IN THE UNFUNDED PLAN

The Company has only a contractual obligation to pay the benefits described in
the Plan. All benefits are to be satisfied solely out of the general corporate
assets of the Company which shall remain subject to the claims of its creditors.
No assets of the Company will be segregated or committed to the satisfaction of
its obligations to any Participant or Beneficiary under this Plan. No obligation
under the Plan shall be deemed to be secured by any pledge or any encumbrance on
any property of the Company. Assets segregated or identified by the Company for
the purpose of paying benefits pursuant to the Plan remain general corporate
assets subject to the claims of the Company’s creditors.

 

-12-



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION OF EMPLOYMENT

9.01. Termination of Employment

Except as provided in Plan Section 9.02, a Participant who ceases to be an
Eligible Employee or whose employment with the Company and its Affiliates is
terminated either with or without cause for reasons other than death or
retirement, shall immediately cease to be a Participant under this Plan and
shall forfeit all non-vested rights under this Plan. Further, except as provided
in Plan Section 9.02, in no event shall an individual who was a Participant but
is not a Participant at the time of such individual’s death or retirement, have
any rights under the Plan. A Participant on authorized leave of absence from the
Company shall not be deemed to have terminated employment or lost his status as
an Eligible Employee for the duration of such leave of absence.

9.02. Vesting

A Participant’s right to amounts credited to his Deferred Account and his Excess
Benefit Account are always fully vested and nonforfeitable.

9.03. Reemployment

A Participant who ceases to be an employee of the Company or any Affiliate and
who is subsequently reemployed by the Company or an Affiliate shall not accrue
any additional benefits on account of such later service for periods in which he
is not a Participant.

ARTICLE X

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

10.01. Amendment or Termination

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Board.

10.02. Notice Requirement

(a) Plan Section 10.01 notwithstanding, no action to terminate the Plan shall be
taken except upon written notice to each Participant to be affected thereby,
which notice shall be given not less than 30 days prior to such action.

(b) Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to the Company such notice shall be addressed to it at 4 North Fourth
Street, Richmond, Virginia 23219; addressed to the attention of the Senior Vice
President and General Counsel. If notice is to be given to a Participant, such
notice shall be addressed to the Participant’s last known address.

 

-13-



--------------------------------------------------------------------------------

10.03. Limitation on Amendment, Termination, etc.

The rights of the Company set forth in Plan Section 10.01 are subject to the
condition that the Board or its delegate shall take no action to amend or
terminate the Plan if such amendment or termination would decrease the benefit
that has commenced prior to the effective date of the amendment or termination
or that would become payable if the Participant terminated for any reason (other
than for cause) including death, on such effective date, or if such amendment is
otherwise prohibited by the deferral election change, distribution or other
rules of Code Section 409A.

10.04. Effect of Plan Termination

Except as provided in Plan Sections 10.01 and 10.03 and in the following
sentence, upon the termination of this Plan by the Board, the Plan shall no
longer be of any further force or effect, and neither the Company, any Affiliate
nor any Participant shall have any further obligation or right under this Plan.
Likewise, the rights of any individual who was a Participant and whose
designation as a Participant is revoked or rescinded by the Committee shall
cease upon such action except with respect to benefits that have accrued for
such individual as of the date of revocation or rescission.

Notwithstanding any other provision herein to the contrary, in the event of Plan
termination, payment of 409A Funds in Deferred Accounts and Excess Benefit
Accounts shall not occur earlier than any time permitted under Code
Section 409A.

ARTICLE XI

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Company for its employees, and, except as may otherwise
be expressly provided for, the Plan shall supplement and shall not supersede,
modify or amend any other plan or program of the Company in which a Participant
is participating.

ARTICLE XII

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Committee, shall cease and terminate, and, in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Committee may deem
proper.

 

-14-



--------------------------------------------------------------------------------

ARTICLE XIII

ADMINISTRATION OF THE PLAN

13.01. The Committee

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee may adopt such rules and regulations as may be necessary
to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

13.02. Indemnification of the Committee

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of membership on the
Committee, excepting only expenses and liabilities arising out of a member’s own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

13.03. Powers of the Committee

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount and kind of benefits from time to time
payable to Participants and their Beneficiaries under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant is
entitled to a benefit under the Plan.

13.04. Information

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their retirement, death or other cause for
termination of employment, and such other pertinent facts as the Committee may
require.

ARTICLE XIV

MISCELLANEOUS

14.01. Binding Nature

The Plan shall be binding upon the Company, any participating Affiliates and its
successors and assigns, subject to the provisions set forth in Article X, and
upon a Participant, his or her Beneficiary, and either of their assigns, heirs,
executors and administrators.

14.02. Governing Law

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its choice
of law rules, except to the extent those rules would require the application of
the law of a state other than Virginia) as in effect at the time of their
adoption and execution, respectively.

 

-15-



--------------------------------------------------------------------------------

14.03. Use of Masculine and Feminine; Singular and Plural

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

14.04. No Guarantee of Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an Eligible Employee. In no event shall the Plan, by its
terms or by implication, constitute an employment contract of any nature
whatsoever between the Company or an Affiliate and a Participant.

14.05. Electronic Administration

Notwithstanding anything to the contrary in the Plan, the Committee may provide
from time to time that Participant elections, and any other aspect of Plan
administration may be made by telephonic or other electronic means rather than
in paper form.

14.06. Deferred Compensation Plan Omnibus Provision

It is intended that any compensation, benefits or other remuneration which is
provided pursuant to or in connection with the Plan which is considered to be
deferred compensation subject to Code Section 409A shall be provided and paid in
a manner, and at such time and in such form, as complies with the applicable
requirements of Code Section 409A to avoid the unfavorable tax consequences
provided therein for non-compliance. The Committee is authorized to amend the
Plan or any election under the Plan as may be determined by it to be necessary
or appropriate to evidence or further evidence required compliance with Code
Section 409A.

It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code Section 409A
(including any transition or grandfather rules thereunder). The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply with the requirements of Code
Section 409A (including any transition or grandfather rules thereunder).

It is also intended that if any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan is considered to be
deferred compensation subject to Code Section 409A but for being earned and
vested as of December 31, 2004 (i.e., Non-409A Funds), then no material
modification of the Plan after October 3, 2004 shall apply to such Plan benefits
which are earned and vested as of December 31, 2004 unless such modification
expressly so provides and then complies with Code Section 409A.

 

-16-



--------------------------------------------------------------------------------

ARTICLE XV

ADOPTION

The Company has adopted this restatement of the Plan pursuant to action taken by
the Board.

As evidence of its adoption of this restatement of the Plan, A.T. Massey Coal
Company, Inc. has caused this document to be signed by its undersigned officer,
this 23RD day of December, 2008, effective January 1, 2009.

 

A.T. MASSEY COAL COMPANY, INC.

/s/ John M. Poma

Name: John M. Poma

Title: Vice President - Human Resources

 

-17-



--------------------------------------------------------------------------------

EXHIBIT I

PLAN INVESTMENT OPTIONS

(Effective as of July 30, 2008)

Effective July 30, 2008, the following Investment Funds (with the description of
investment objectives and strategy being as of March 31, 2008, but subject to
change by the fund managers as permitted by the applicable fund governing
documents) are available under the Plan:

 

  •  

INVESCO Stable Value Trust is managed by INVESCO Institutional (N.A.), Inc. This
fund seeks the preservation of principal and interest income reasonably obtained
under prevailing market conditions and rates, consistent with seeking to
maintain required liquidity.

 

  •  

Oppenheimer Strategic Income Fund is managed by Oppenheimer Funds. This fund
seeks high current income by investing mainly in debt securities. The fund
invests mainly in debt securities of issuers in three market sectors: foreign
governments and companies, J.S. government securities and lower-rated high yield
securities of U.S. and foreign companies (commonly called “junk bonds”). The
fund can invest 100% of its assets in any one sector at any time.

This fund replaces the INVESCO Core Fixed Income Trust effective July 30, 2008;
and all Plan balances held in, and all contribution investment directions
allocating funds to, the INVESCO Core Fixed Income Trust otherwise in effect on
July 30, 2008 shall automatically be converted to investment directions
allocating funds to the Oppenheimer Strategic Income Fund.

 

  •  

American Balanced Fund is managed by The American Funds Group. This fund seeks
capital preservation, current income, and long-term growth of capital and
income. This fund normally invests in a broad range of securities including
stocks and bonds. The Fund may also invest in securities issued and guaranteed
by the U.S. government.

 

  •  

American Fundamental Investors is managed by The American Funds Group. This fund
seeks long-term growth of capital and income and invests primarily in common
stocks or securities convertible into common stocks and may invest up to 80% of
its assets in securities of issuers domiciled outside the U.S. and not included
in the S&P 500 Composite market instruments.

 

  •  

Vanguard 500 Index Fund is managed by The Vanguard Group, Inc. This fund seeks
to match the performance of a benchmark index that measures the investment
return of large-capitalization stocks. This fund employs a passive management
strategy designed to track the performance of the S&P 500 Index, which is
dominated by the stocks of large U.S. companies.

 

  •  

AIM Constellation Fund is managed by AIM Investors, Inc. This fund seeks growth
of capital. This fund invests primarily in common stocks of companies the
portfolio managers believe are likely to benefit from new or innovative
products, services or processes as well as those that have experienced
above-average, long-term growth in earnings and have excellent prospects for
future growth. The fund will invest without regard to market capitalization and
may also invest up to 20% of its total assets in foreign securities.

 

-18-



--------------------------------------------------------------------------------

  •  

Allianz OpCap Renaissance Fund is managed by Allianz Global Investors
Distributors, LLC. This fund seeks long-term capital growth and current income.
This fund primarily invests in common stocks of companies with below-average
valuations whose business fundamentals are expected to improve. The fund may
invest in foreign securities.

 

  •  

Thornburg International Value Fund is managed by Thornburg Investment
Management, Inc. The fund seeks long-term capital appreciation by investing
primarily in foreign securities or depository receipts of foreign equity and
debt securities. The fund may invest in companies of any size, but invests
primarily in the large and middle range of public company market
capitalizations. The fund may also invest in developing markets.

This Investment Fund was added as an available Investment Fund under the Plan
effective July 30, 2008.

Effective July 30, 2008, the following fund ceased to be an available Investment
Funds under the Plan:

 

  •  

INVESCO Core Fixed Income Trust is managed by INVESCO Institutional (N.A.), Inc.
This fund seeks current income, with a secondary objective of capital
appreciation. Under normal market conditions, this fund will primarily invest in
investment grade fixed income securities of varying maturities, coupon rates,
issuer classes, yield characteristics, and other characteristics; however, this
fund also may invest in money market instruments or other securities.

 

-19-